Citation Nr: 1516881	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-22 662	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Northwest Network Payment Center in 
Portland, Oregon 



THE ISSUE

Entitlement to payment for medical expenses incurred at St. Vincent Medical Center on April 28, 2012.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel









INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities. 

2.  On April 28, 2012, the Veteran received medical services for a nonservice-connected disability at the St. Vincent Medical Center, a non-VA medical facility for which he incurred medical expenses. 

3.  The April 28, 2012, medical services at the St. Vincent Medical Center were not provided more than 90 days before May 21, 2012.

4.  The claim for payment or reimbursement of medical expenses incurred was not received within 90 days of the date the Veteran was discharged from the private hospital.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. Vincent Medical Center on April 28, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA generally has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board will proceed to a decision. 

II.  Analysis

The appellant seeks payment for unauthorized private medical expenses incurred at St. Vincent Medical Center on April 28, 2012.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. § 17.1000-1003 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g. failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002.

In addition, a claimant is required to file a claim within 90 days of the latest of the following: (1) the date that the appellant was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d) (2014).  In this regard 38 C.F.R. § 17.1004(f) (2014) also provides, as to emergency treatment received by a veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, that the above 90 day filing deadline does not apply if the claim for reimbursement is filed no later than one year after May 21, 2012.  The word "claimant" includes a person or organization that paid for treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006). 

In this case, the appellant received treatment at St. Vincent Medical Center on April 28, 2012.  Specifically, the record shows that the Veteran was transported to the St. Vincent Medical Center emergency room in an ambulance on April 28, 2012, because of an episode of syncope.  The record also shows that he was treated and discharged on the same day.  The discharge diagnosis was vaso vagal episode.  

Health Insurance Claims Forms for payment of the cost of the unauthorized medical services from St. Vincent Medical Center, dated in August 2012 and October 2012, were filed with the VA Northwest Network Payment Center in Portland, Oregon.  The statement of the case reported that the first claim for these benefits was received on September 5, 2012.  The claims were initially disapproved in a decision dated in October 2012.  The claims were again disapproved in decisions dated in December 2012 and July 2013.  The decisions informed the appellant that his claims were being denied because they were not received within 90 days of the date of service.  In the April 2013 notice of disagreement, the appellant notified VA that he should not be penalized by the 90 day filing window because he could not control how St. Vincent Medical Center handles its' billing practice.  Following the May 2013 statement of the case, VA received the appellant's June 2013 substantive appeal stating that he should not be penalized by the 90 day filing window because, in substance, he did not even receive his bill from St. Vincent Medical Center until August 2012; it was not his fault that St. Vincent Medical Center's took so long to file on his behalf these claims for reimbursement; and, if his ambulance had not been forced to divert from the VA Medical Center it was initially heading too, he would not have incurred these expenses at St. Vincent Medical Center and therefore VA should pay for these expenses.

The Board notes at the outset that the statement of the case indicates the appellant was not in receipt of any service-connected disability benefits.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is not warranted and consideration will be given as to whether payment is warranted pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725. 

As noted above, in order to obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725 a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form within 90 days after the date the appellant was discharged from the facility that furnished such treatment or the date the appellant finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d).  In the alternative, the claim for payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725 must be submitted to VA within one year after May 21, 2012, if the emergency treatment was provided more than 90 days before May 21, 2012.

In this case, the emergency treatment was not provided more than 90 days before May 21, 2012, because it was provided on April 28, 2012.  Moreover, the August 2012 and October 2012 Health Insurance Claims Forms from St. Vincent Medical Center reported that the appellant did not have any other health coverage at the time treatment was rendered and therefore there is no third party from which he was seeking reimbursement.  Furthermore, St. Vincent Medical Center submitted the Health Insurance Claims Forms, dated in August 2012 and October 2012, to VA with the first claim being received by VA in September 2012, more than 90 days 
after services were rendered on April 28, 2012.  As such, the Board finds that entitlement to payment for unauthorized private medical expenses incurred at St. Vincent Medical Center on April 28, 2012, cannot be approved.


ORDER

Entitlement to payment for unauthorized private medical expenses incurred at St. Vincent Medical Center on April 28, 2012, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


